Title: To John Adams from Horatio Gates Spafford, 31 August 1813
From: Spafford, Horatio Gates
To: Adams, John



Respected Friend—
Albany, 8 Mo. 31, 1813.—

Although I have not the pleasure of a personal acquaintance, yet as an Author, I claim the privilege of one, & address to thee a copy of my Gazetterr of the State of New York. Be pleased to accept, with it, assurances of my high veneration & esteem. Few, very few of the Fathers of our Republic remain to this day, a trying & eventful one to our Country.—That thou, with all these, may survive the storm that so angrily threatens us, & live to enjoy the sunshine for which we hope, is my ardent prayer.—Within a few days I have been favored with Setting from the late President Jefferson, from Mr. Madison, & that venerable good old Man Gov. Jay; & to this catalogue, so dear to my recollections, I hope to add one from thee. With every sentiment of esteem, thy / friend,

H. G. Spafford.